making an adequate appellate record" and "[w]hen an appellant fails to
                include necessary documentation in the record, we necessarily presume
                that the missing portion supports the district court's decision"). Further,
                without any document in the record showing what, if any, pretrial
                disclosures were made by appellant, we cannot determine whether
                appellant's initial NRCP 16.1(a)(1) disclosure sufficiently disclosed all of
                the witnesses and exhibits appellant intended to use. Therefore, we must
                presume that the record would support the district court's finding that
                appellant's NRCP 16.1(a)(1) disclosures were insufficient.   Cuzze, 123 Nev.
                at 603, 172 P.3d at 135. As a result, we affirm the district court's order
                excluding appellant's exhibits and witnesses and ultimately dismissing
                appellant's complaint. Id.; NRCP 16.1(g); NRCP 16.1(e)(3).
                            It is so ORDERED.




                                                                                         ,J
                                                            Gibbons


                                                                      ue-PiI             ,



                                                            Dou




                                                            Saitta


                cc: Hon. Kenneth C. Cory, District Judge
                     Ehsan Tooski
                     Prestige Law Group
                     Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A